DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McWeeny (US 1,970,051) in view of Frey (US 4,185,263) and further in view of Smith et al. (US 2014/0176294) hereafter “Smith”.
Regarding claim 1, McWeeny discloses a voltage divider comprising: a substrate (10) having an axis; an electrically resistive path (combination of 11 and 12) applied to a circumferential surface of the substrate, wherein the electrically resistive path includes a primary resistor (12) and a secondary resistor (11), the primary resistor having a higher electrical resistance than the secondary resistor (the length of the section 12 is longer than 11, Fig. 2); and at least one terminal (13) positioned around circumferential surface of the substrate and in contact with the electrically resistive path.
However, McWeeny fails to disclose:
an electrically resistive path applied to the substrate using an additive manufacturing process, and
an adjustable displacement of the at least one terminal along the axis of the substrate allows adjustment of at least one electrical resistance associated with the at least one terminal.
Smith teaches a power resistor and suggests the terminals (35) could be deposited through an additive process (¶ [0009]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny’s device according to known methods to incorporate the teachings of Smith to employ a known technique for manufacturing the device in order to simplify the assembly process. 
Frey teaches a resistor (15) in which an adjustable displacement of the at least one terminal (18) along the axis of the substrate allows adjustment of at least one electrical resistance associated with the at least one terminal (C. 2, L. 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Smith’s device according to known methods to incorporate the teachings of Frey to employ a known resistor structure in order to allow the user to achieve the desired output resistance.
Regarding claim 2, the combination of McWeeny, Smith and Frey further teaches an adjustable tightness of the at least one terminal around the substrate also allows adjustment of the at least one electrical resistance associated with the at least one terminal (it is inherent to the design structure that Frey is suggesting, since the connection area between the two surfaces increases by tightening the terminal).
Regarding claim 3, the combination of McWeeny, Smith and Frey further teaches an adjustable amount of contact area between the at least one terminal and the electrically resistive path also allows adjustment of the at least one electrical resistance associated with the at least one terminal (C. 2, L. 8-14 of Frey).
Regarding claim 4, McWeeny further discloses the primary resistor (12) has a higher aspect ratio than the secondary resistor (11, Fig. 2).
Regarding claim 8, the combination of McWeeny, Smith and Frey further teaches the at least one terminal includes first and second terminals (Fig. 2 of McWeeny), and wherein adjustment of a distance between the first and second terminals along the axis of the substrate adjusts an electrical resistance between the first and second terminals (C. 2, L. 8-14 of Frey).
Regarding claim 9, McWeeny further teaches the at least one terminal comprises first, second, and third terminals (Fig. 2).
Regarding claim 10, the combination of McWeeny, Smith and Frey further teaches the first terminal is positioned on the primary resistor, and wherein the second terminal is positioned on the secondary resistor, and wherein the third terminal is positioned between the first and second terminals (Fig. 2 of McWeeny).
Regarding claim 11, McWeeny discloses a method of making an electrically resistive device (Fig. 2), the method comprising: applying an electrically resistive path (combination of 11 and 12) to a circumferential surface of a substrate (10); positioning at least one terminal (13) around the circumferential surface of the substrate and in contact with the electrically resistive path (Fig. 2).
However, McWeeny fails to disclose:
the electrically resistive path applied using an additive manufacturing process, and
adjusting a displacement of the terminal along the substrate to adjust at least one electrical resistance associated with the at least one terminal.
Smith teaches a power resistor and suggests the terminals (35) could be deposited through an additive process (¶ [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny’s device according to known methods to incorporate the teachings of Smith to employ a known technique for manufacturing the device in order to simplify the assembly process.
Frey teaches a resistor (15) in which an adjustable displacement of the at least one terminal (18) along the axis of the substrate allows adjustment of at least one electrical resistance associated with the at least one terminal (C. 2, L. 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Smith’s device according to known methods to incorporate the teachings of Frey to employ a known structure for the resistor in order to allow the user to achieve the desired output resistance.
Regarding claim 12, the combination of McWeeny, Smith and Frey further teaches adjusting a contact surface area between the at least one terminal and the substrate to adjust the at least one electrical resistance associated with the at least one terminal (it is inherent to the design structure that Frey is suggesting, since the connection area between the two surfaces increases by tightening the terminal).
Regarding claim 13, the combination of McWeeny, Smith and Frey further teaches adjusting the contact surface area between the at least one terminal and the substrate comprises adjusting a tightness of the at least one terminal around the substrate (it is inherent to the design structure that Frey is suggesting, since the connection area between the two surfaces increases by tightening the terminal).
Regarding claim 15, the combination of McWeeny, Smith and Frey further teaches the electrically resistive device is a voltage divider, and wherein the electrically resistive path includes a primary resistor (12 of McWeeny) and a secondary resistor (11 of McWeeny), with the primary resistor having a higher electrical resistance than the secondary resistor (the length of the section 12 is longer than 11, Fig. 2 of McWeeny).
Regarding claim 18, the combination of McWeeny, Smith and Frey further teaches the at least one terminal comprises first, second, and third terminals (13 of McWeeny), and wherein positioning the at least one terminal around the substrate and in contact with the electrically resistive path comprises positioning (i) the first terminal on the primary resistor and (ii) the second terminal on the secondary resistor (Fig. 2 of McWeeny).
Regarding claim 19, the combination of McWeeny, Smith and Frey further teaches the at least one terminal includes first and second terminals (13), and adjusting the displacement of the at least one terminal along the substrate comprises adjusting a distance between the first and second terminals along the substrate to adjust an electrical resistance between the first and second terminals (C. 2, L. 8-14 of Frey).
Regarding claim 20, McWeeny discloses an electrically resistive device comprising: a cylindrical dielectric substrate (10) having an axis; an electrically resistive path (combination of 11 and 12) applied to the cylindrical dielectric substrate; and a terminal (13) positioned around the cylindrical dielectric substrate and in contact with the electrically resistive path (Fig. 2).
However, McWeeny fails to disclose:
an electrically resistive path applied to the substrate using an additive manufacturing process, and
wherein an adjustable displacement of the terminal along the axis of the cylindrical dielectric substrate allows adjustment of an electrical resistance associated with the terminal, and wherein an adjustable tightness of the terminal around the cylindrical dielectric substrate also allows adjustment of the electrical resistance associated with the terminal.
Smith teaches a power resistor and suggests the terminals (35) could be deposited through an additive process (¶ [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny’s device according to known methods to incorporate the teachings of Smith to employ a known technique for manufacturing the device in order to simplify the assembly process.
Frey teaches a resistor (15) in which an adjustable displacement of the at least one terminal (18) along the axis of the substrate allows adjustment of at least one electrical resistance associated with the at least one terminal (C. 2, L. 8-14). It is inherent to the design structure that Frey is suggesting, since the connection area between the two surfaces increases by tightening the terminal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Smith’s device according to known methods to incorporate the teachings of Frey to employ a known structure for the resistor in order to allow the user to achieve the desired output resistance.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McWeeny, Smith and Frey as applied in claim 1, and further in view of Drumheller (US 4,485,387).
Regarding claim 6, the combination of McWeeny, Smith and Frey discloses most of the claim limitations except for the primary resistor includes a paste that is applied in a serpentine path along the circumferential surface of the substrate.
Drumheller teaches an inking system (equivalent to the paste) for producing circuit pattern in which the circuit traces are added to the surface using a printing system (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Smith-Frey’s device according to known methods to incorporate the teachings of Drumheller to employ a known technique for manufacturing the resistor in order to allow the production of long line lengths in various patterns as well as uniform fill in areas as taught by Drumheller (C. 1, L. 40-45).
Regarding claim 7, the combination of McWeeny, Smith and Frey discloses most of the claim limitations except for the secondary resistor includes a paste that is applied over an entire surface of a region of the substrate used to form the secondary resistor.
Drumheller teaches an inking system (equivalent to the paste) for producing circuit pattern in which the circuit traces are added to the surface using a printing system (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Smith-Frey’s device according to known methods to incorporate the teachings of Drumheller to employ a known technique for manufacturing the resistor in order to allow the production of long line lengths in various patterns as well as uniform fill in areas as taught by Drumheller (C. 1, L. 40-45).
Regarding claim 16, the combination of McWeeny, Smith and Frey discloses most of the claim limitations except for applying the electrically resistive path to the substrate comprises applying a paste in a serpentine path along the substrate to form the primary resistor.
Drumheller teaches an inking system (equivalent to the paste) for producing circuit pattern in which the circuit traces are added to the surface using a printing system (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Frey’s device according to known methods to incorporate the teachings of Drumheller to employ a known technique for manufacturing the resistor in order to allow the production of long line lengths in various patterns as well as uniform fill in areas as taught by Drumheller (C. 1, L. 40-45).
Regarding claim 17, the combination of McWeeny and Frey discloses most of the claim limitations except for applying the electrically resistive path to the substrate comprises applying the electrically resistive path to the substrate comprises applying a paste over an entire surface of a region of the substrate to form the secondary resistor.
Drumheller teaches an inking system (equivalent to the paste) for producing circuit pattern in which the circuit traces are added to the surface using a printing system (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McWeeny-Smith-Frey’s device according to known methods to incorporate the teachings of Drumheller to employ a known technique for manufacturing the resistor in order to allow the production of long line lengths in various patterns as well as uniform fill in areas as taught by Drumheller (C. 1, L. 40-45).

Response to Arguments
Applicant’s arguments filed on 06/15/2022 have been considered but are not persuasive. 
Regarding claims 1 and 20, the additive manufacturing process has not been given significant patentable weight. In accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Even though “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  In the present situation, the additive process does not define any particular structure, and the combination of McWeeny and Frey teaches the structure required by the claim.
Regarding claim 11, Smith teaches a power resistor and suggests the terminals (35) could be deposited through an additive process where materials with higher electrical and thermal conductivities may be added (¶ [0009]). Since Smith and McWeeny both teach a resistor device, modifying McWeeny’s device according to the teachings of Smith would have been appropriate and would have been obvious to one having ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833